Citation Nr: 0310125	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-10 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malnutrition.

2.  Entitlement to service connection for traumatic arthritis 
of both legs and shoulders.

3.  Entitlement to service connection for varicose veins of 
both legs, status post stripping.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran had World War II service and was a prisoner of 
war (POW).  He lives in New Jersey.  The Manila, Philippines 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied benefits sought in October 1999, and the veteran 
appealed its decision.  


REMAND

In the veteran's August 2002 VA Form 9, he requested a 
hearing before a member of the Board of Veterans' Appeals 
(Board).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should schedule the veteran for a 
hearing before a member of the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


